Citation Nr: 0530133	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus has been 
received.  

2.  Entitlement to an increased rating for lumbar strain with 
mild degenerative changes of the lumbar spine, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
October 1986, and from February 1987 to April 1991.  

In a September 1993 rating action, the RO denied, inter alia, 
service connection for bilateral pes planus.  The veteran was 
notified of the decision in October 1993, but did not 
initiate an appeal.  

In November 1997, the veteran sought to reopen her claim for 
service connection for bilateral pes planus.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a  June 1998 rating decision in which 
the RO granted a higher rating to 20 percent for service-
connected lumbar strain with mild degenerative changes of the 
lumbar spine (low back disability), and denied the veteran's 
petitions to reopen her claims for service connection for a 
bilateral pes planus and for headaches.  The veteran filed a 
notice of disagreement (NOD) in September 1998, and the RO 
issued a statement of the case (SOC) in December 1998.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 1999.  

In a January 2005 rating decision, the RO reopened and 
granted service connection and assigned a 10 percent rating 
for migraine headaches, effective June 1, 2000.  As this 
action constitutes a full grant of the benefit sought on 
appeal, this issue is no longer in appellate status.  

In July 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional medical evidence with a waiver of 
initial RO consideration.  The additional evidence includes 
both lay and physician statements  concerning the veteran's 
physical condition.  The Board accepts the additional 
evidence for inclusion into the record on appeal.  See 
38 C.F.R. § 20.800 (2004).  

As a final preliminary matter, the Board notes that, in a 
July 2003 statement, the veteran raised the issue of service 
connection for depression.  As this issue has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  In a September 1993 rating decision, the RO denied the 
veteran's claim for service connection for pes planus.  The 
veteran was notified of the decision in October 1993, but did 
not appeal.  

3.  Additional evidence associated with the claims file since 
the RO's September 1993 rating decision was previously before 
agency decision makers, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for pes planus.  

4.  The veteran's low back disability has been manifested by 
subjective complaints of pain and limitation of motion, with 
objective findings reflective of severe limitation of motion 
and/or forward flexion of the thoracolumbar spine 30 degrees 
or less, without ankylosis.  






CONCLUSIONS OF LAW

1.  The September 1993 RO decision that denied the veteran's 
claim for service connection for a bilateral pes planus is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

2.  Since the September 1993 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for a bilateral pes 
planus are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (in effect prior to August 29, 2001).  

3.  The criteria for a 40 percent rating for service-
connected low back disability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen her claim 
for service connection for bilateral foot pes planus, it does 
not appear that the duty to assist provisions of the Act are 
applicable in the instant appeal.  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a fair 
decision on the veteran's petition to reopen her claim has 
been accomplished.  Likewise, considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board also finds that all notification and 
development actions needed to fairly adjudicate the veteran's 
claim for a higher rating for her service-connected low back 
disability has also been accomplished.  

Through a November 2003 notice letter, a December 1998 SOC, 
as well as supplemental SOCs (SSOCs) in May 2003 and February 
2005, the RO notified the veteran and her representative of 
the legal criteria governing her claims, the evidence that 
had been considered in connection with her appeal, and the 
bases for the denial of her claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board notes that the veteran has not been given 
sufficient notice of, and her petition to reopen her claim 
for service connection for bilateral foot disability has not 
been adjudicated under, the version of 38 C.F.R. § 3.156 in 
effect prior to August 29, 2001, which is the regulatory 
standard applicable to her petition to reopen her claim.  
However, as explained in more detail below, here, the claim 
must be denied because the medical evidence associated with 
the claims file since the RO's September 1993 decision 
reflects that the appellant does not have pes planus.  As, on 
this basis, the claim would be denied regardless of which 
version of 38 C.F.R. § 3.156 is considered, no useful purpose 
would be served by remanding the claim for RO consideration 
of the correct legal standard, in the first instance.  On 
these facts, then, the Board finds that the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to submit to the RO any pertinent 
evidence in her possession.  

Also as in regards to VA's notice requirements, the Board 
notes that, in the decision of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the appellant of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim(s).  As indicated above, the four 
content of notice requirements clearly have been met in this 
appeal.  

The Board notes that the November 2003 notice letter issued 
by the RO to the veteran mistakenly reflects the issue on 
appeal as a petition to reopen a claim for service connection 
for "cold injuries of the bilateral feet", and not for 
bilateral pes planus.  While otherwise meeting the notice 
requirements as enumerated in Pelegrini, above, the notice 
letter discusses what evidence the veteran would need to 
submit to reopen her claim for "cold injuries of the 
bilateral feet."  However, in the February 2005 SSOC, the 
veteran was notified by the RO of the evidence needed to 
reopen her claim, in particular, that "[t]here must be 
objective evidence of worsening of a pre-existing condition 
in order to establish service connection by aggravation."  
As noted above, the medical evidence submitted by the veteran 
since the previous final denial in September 1993 reflects 
that the veteran does not have pes planus.  As such, and on 
these facts, the RO's omission is harmless.  See ATD Corp, 
159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the June 1998 rating action on appeal.  However, the 
Board finds that the lack of full, pre-adjudication notice in 
this appeal does not, in any way, prejudice the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the veteran's 
claims on appeal were fully developed at the time of the most 
recent adjudication, as reflected in the February 2005 SSOC.  

As indicated above, the December 1998 SOC as well as the May 
2003 and February 2005 SSOCs, notified the veteran what was 
needed to substantiate her claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the November 2003 notice letter, the RO 
advised the veteran of VA's responsibilities to notify and 
assist her in her claims.  After the notice letter, SOC, and 
SSOCs, the veteran was afforded an opportunity to respond.  
The veteran has not identified any medical treatment 
providers from whom she wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims.  The veteran's medical treatment records from the VA 
Medical Center(s) (VAMC) in Atlanta, Georgia; Montrose, New 
York; and New York, New York (Bronx), are associated with the 
claims file, as are medical records from Eagle Landing Family 
Practice.  The veteran has also undergone a number of VA 
examinations, the reports of which are associated with the 
claims file, and the transcript of her hearing testimony is 
of record.  Significantly, neither she nor her representative 
asserts, and the record does not otherwise indicate, the 
existence of any documents other than those addressed above 
that would aid in substantiating either of the veteran's 
claims.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II.  Analysis

A.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

In a September 1993 decision, the RO denied the veteran's 
petition to reopen her claim for service connection for a 
bilateral foot disability manifested by pes planus.  As the 
veteran did not appeal that decision, it is final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, November 1997, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations].  

In determining whether new and material evidence has been 
received, presented, VA must initially decide whether 
evidence submitted since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to the claim was the September 
1993 RO decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence considered at the time of the RO's September 1993 
decision included the veteran's service medical records for 
the period January 1987 to April 1991; and a report of a 
March 1993 VA examination.  In its decision, the RO noted:

The service records on entry for the second 
period of service are negative for any disability 
except for pes planus (flat feet), mild.  There 
is no evidence of aggravation on active duty [].  
The condition is still mild and the condition is 
disallowed as having existed prior to service.  

Evidence associated with the claims file since the RO's 
September 1993 rating decision, in particular, includes a 
report of June 2000 VA medical examination and a report of a 
November 2004 QTC fee basis examination.  Each examination 
report reflects the examiner's assessment that the veteran 
did not have pes planus.  Furthermore, private and VA 
treatment records, as well as lay and private medical 
statements concerning the veteran's physical condition do not 
reflect a diagnosis of bilateral pes planus.  

The Board finds that this evidence is "new" in the sense that 
it was not previously before agency decision makers.  
However, the Board does not find the evidence material.  In 
this instance, significantly, medical evidence since the 
September 1993 rating decision reflects the veteran does not 
currently have bilateral pes planus, and neither the veteran 
nor her representative have alluded or presented any medical 
evidence that indicates that the veteran currently has the 
disability for which service connection is sought.  

The only other evidence associated with the claims file 
consists of the veteran's own lay assertions.  While, 
arguably, her own assertions as to the relationship between 
service and current foot disability was considered in the 
prior denial, the Board emphasizes that, as a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, the veteran simply is 
not competent, on the basis of her assertions, alone, to 
provide probative evidence on a medical matter-to include 
the diagnosis of a specific disability, or a medical opinion 
as to the etiology of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, to include hearing 
testimony, even if new, cannot serve as a predicate to reopen 
a previously disallowed claim.  See Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the 
requirements to reopen the claim for service connection for a 
bilateral pes planus are not met, and the appeal must be 
denied.  As the veteran has not fulfilled her threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

B.  Higher Rating for Low Back Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


In September 1993, the RO granted service connection and 
assigned a 10 percent rating for "low back pain", effective 
December 2, 1992.  The veteran's disability was rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 for 
lumbosacral strain.  In November 1997, the veteran sought an 
increased rating.  As note above, in June 1998, the RO 
increased the veteran's disability rating to 20 percent, 
effective November 18, 1997.  

By regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluation diseases and injuries of the spine.  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's low back disability, and furnished 
him notice of the revised criteria in the February 2005 SSOC, 
there is no due process bar to the Board also considering the 
former and revised criteria.  

A review of the medical evidence reflects the veteran's 
complaints of chronic low back pain.  Clinical examinations 
have not shown any fixed deformity or ankylosis of the 
lumbosacral spine.  A report of a March 1998 VA examination 
reflects forward flexion of the lumbosacral spine to 15 
degrees.  Motion of the spine was noted as causing the 
veteran pain, and that pain was reported as evident at the 
beginning of the range of motion.  The examiner noted that 
evidence of painful motion was objectively demonstrated based 
on muscle spasm.  

A May 1999 physical therapy progress note reflects area range 
of motion of the lumbar spine to 15 degrees extension and 30 
degrees forward flexion.  

A report of a June 2000 VA examination reflects the veteran 
as using a back brace.  Area range of motion of the lumbar 
spine included a finding of forward flexion to 20 degrees.  
The examiner noted pain in the lumbar spine with motion 
starting from 20 degrees of flexion.  There was objective 
evidence of muscle spasm, and the examiner reported that the 
veteran was functionally limited by pain, stiffness, easy 
fatiguability and lack of endurance.  

The report of a November 2004 QTC fee-basis medical 
examination reflects the veteran's reported history of low 
back pain with movement.  Area of range of motion included a 
finding of forward flexion to 40 degrees, with pain occurring 
at 40 degrees.  The examiner also noted that range of motion 
of the spine was additionally limited by pain and lack of 
endurance, and that pain had a major functional impact.  
There was otherwise no evidence of ankylosis or 
intervertebral disc syndrome of the lumbar spine.  Peripheral 
nerve examination was within normal limits.  The examiner 
noted that the veteran had significant back spasm.  An 
associated addendum from the examiner reflects that the 
veteran had marked reduction in range of motion of the lumbar 
spine during examination without evidence of radiculopathy.  
An associated radiographic study of the lumbar spine revealed 
mild degenerative change with no evidence of acute osseous 
injury.  

Under the criteria of Diagnostic Code 5295 (as in effect 
prior to September 26, 2003) relating to lumbosacral strain, 
a 20 percent disability rating is assigned where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent disability rating is assigned where the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 40 percent rating is the maximum rating 
available under Diagnostic Code 5295.  In this case, the 
medical evidence does not reflect the veteran's low back 
disability is manifested by those criteria required for a 40 
percent rating.  As such, a rating greater than 20 percent 
under Diagnostic Code 5295 (as in effect prior to September 
26, 2003) is not warranted.  

However, alternative diagnostic criteria for evaluating the 
veteran's disability are for application in this case.  A 
November 2004 X-ray of the veteran's lumbar spine revealed 
mild degenerative changes.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis is to be rated 
on the basis of limitation of motion of the lumbar spine.  
Thus, 38 C.F.R. § 4.71a, Diagnostic Code 5292, for limitation 
of motion of the lumbar spine (as in effect prior to 
September 26, 2003).

Considering the claim under either former Diagnostic Code 
5292, or under the General Rating Formula for evaluating 
spine, to include lumbosacral strain (under renumbered 
Diagnostic Code 5237), as in effect since September 26, 2003, 
the Board finds that the level of impairment due to the 
veteran's s service-connected low back disability more nearly 
approximates the criteria for a 40 percent rating.  

Under the criteria of former Diagnostic Code 5292, a 20 
percent rating is warranted for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating is warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (as in effect prior to 
September 26, 2003).  A 40 percent rating is the maximum 
rating available under Diagnostic Code 5292.  

Effective September 26, 2003, there is no specific diagnostic 
code assigned for limitation of motion of the lumbar spine.  
However, for disabilities to include lumbosacral strain, the 
General Rating Formula provides for assignment of a rating to 
20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gain or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher rating of 40 percent is 
warranted for disability of the thoracolumbar spine either 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (in 
effect since September 26, 2003).  

As noted above, the reports of May 1998 and June 2000 VA 
examinations, as well as a May 1999 physical therapy progress 
note, reflect range of motion of the lumbosacral spine as 
being 30 degrees or less.  During the VA examinations, 
painful motion was confirmed by objective evidence of muscle 
spasm.  While the veteran demonstrated range of motion to 40 
degrees during the November 2004 QTC examination, as noted 
above, the examiner reported that range of motion of 
lumbosacral spine was additionally limited by pain and lack 
of endurance.  The examiner's addendum noted that during the 
examination, there was a marked limitation of motion of the 
lumbar spine.  

Thus, the Board finds that, when the objective medical 
evidence in considered in light of the conceivable additional 
loss of motion of the lumbar spine with flare-ups of pain 
(see 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995)), the Board finds that the veteran's 
lumbar spine disability more nearly approximates the criteria 
for a 40 percent rating for severe limitation of motion of 
the lumbar spine under Diagnostic Code 5292 (in effect prior 
to September 26, 2003), as well as a 40 percent rating for 
limitation of flexion of the thoracolumbar spine 30 degrees 
or less under the General Rating Formula (as in effect since 
September 26, 2003).  Therefore, the objective medical 
evidence demonstrates a basis for a rating to 40 percent for 
the veteran's service-connected low back disability under 
both the former and revised rating criteria. 

However, there is no basis for assignment of any higher 
rating under either the former or revised applicable 
criteria.  In this regard, the Board points out that case, 
there is no evidence that the veteran's service-connected low 
back disability has resulted in, or in disability comparable, 
to residuals of a fractured vertebra, intervertebral disc 
syndrome, or ankylosis, nor is there evidence that the 
veteran's low back disability results in separately ratable 
orthopedic and neurological components.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 4.71a, Diagnostic Codes 5286, 5289, 
5292 (as in effect prior to September 26, 2003) and the 
General Rating Formula (as in effect since September 26, 
2003).  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that the veteran's low back disability has not 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to in the December 1998 
SOC).  While the veteran has reported that her job 
performance as a legal technician has been compromised as a 
result of her low back disability, she continues to remain 
employed.  The Board also points out that the 40 percent 
rating assigned herein contemplates significant interference 
with employment.  However, in the absence of evidence of 
marked interference with employment, or frequent periods of 
hospitalization, or evidence that the low back disability has 
otherwise rendered impractical the application of the regular 
schedular standards, the Board finds that the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
veteran's low back disability has met the criteria for a 40 
percent, but no higher, rating. 


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
bilateral foot disorder manifested by pes planus is denied.  

A 40 percent rating for lumbar strain with mild degenerative 
changes of the lumbar spine is granted, subject to the law 
and regulations governing the payment of monetary benefits. 



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


